Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li YANG (76,754) on November 15, 2021.
The application has been amended as follows: 
	In the specification at page 1, line 4, after “2017,” , please insert - - issued at U.S. Patent 10534256, - - .
	In claim 1, at lines 7-8, please delete “aluminum nitride (AlN), “
	Please cancel claim 10 (as not further limiting).
The following is an examiner’s statement of reasons for allowance:  The amendments overcome the prior art rejections and the ODP over 10036951.  While block copolymer adhesives including hard and soft segments are known as useful with pellicles, the hard segments taught are styrene which does not undergo hydrogen bonding with other styrene moieties.  The BN and BC porous frame materials is not taught in the prior art of record.  The proper terminal disclaimers over 9759997 and 10534256 obviate the ODP rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunsvold et al. 4939070 describes hydrogen bonding with styrene as requiring oxygen, sulfur or nitrogen moieties, so styrene does not hydrogen bond to itself (2/15-41).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737